Exhibit 12 FPIC Insurance Group, Inc. Ratio of Earnings to Fixed Charges For the Quarter Ended For the Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Interest expense on long-term debt $1,123 1,088 $3,323 3,192 Finance charges incurred in the form of interest on funds withheld under reinsurance agreement — 1,265 — 4,003 Estimated interest within rental expense related to operating leases 69 102 282 285 Other interest expense and capitalized expenses related to indebtedness 7 18 50 56 Total fixed charges $1,199 2,473 $3,655 7,536 Income from continuing operations before income taxes $12,121 12,401 $54,558 32,717 Plus fixed charges 1,199 2,473 3,655 7,536 Earnings $13,320 14,874 $58,213 40,253 Ratio of earnings to fixed charges (1),(2) 11.11 6.01 15.93 5.34 (1) We have authority to issue up to 50,000,000 shares of preferred stock; however, there are currently no preferred shares outstanding and we do not have any preferred stock dividend obligations. Therefore, the ratio of earnings to fixed charges and preferred stock dividends is equal to the ratio earnings to fixed charges and is not disclosed separately. (2) For the purposes of this computation, earnings consist of income from continuing operations before income taxes plus fixed charges. Fixed charges consist of interest expense, capitalized expenses related to indebtedness, finance charges in the form of interest on funds withheld under a reinsurance agreement, and an estimate of the interest within rental expense.
